Citation Nr: 9917795	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  97-11 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to an increased (compensable) disability 
evaluation for skin rash of the groin.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971, to include service in the Republic of Vietnam.  
This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of August 1996 from the Providence, Rhode 
Island, Regional Office (RO).  The veteran currently resides 
within the jurisdiction of the Boston, Massachusetts, RO.  
The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) is the subject of the remand 
section of this decision.


FINDINGS OF FACT

1.  There is no competent medical evidence of record which 
demonstrates that the veteran's preservice right shoulder 
disorder underwent a chronic increase in severity during his 
period of active duty service.

2.  The veteran's skin disorder is confined to the inner 
right thigh, and does not involve an exposed or extensive 
area. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a right 
shoulder disability. 38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an increased (compensable) disability 
evaluation for the veteran's service-connected skin disorder 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.20, 4.7, Diagnostic Codes 7899-7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Right Shoulder Disability

The veteran currently contends that he had a preexisting 
right shoulder disorder which was aggravated by his period of 
active duty service, and therefore that he is entitled to 
service connection for this increased disability.

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty. 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d).  In general, 
the applicable law and regulations state that service 
connection may be granted on a direct basis for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.

A veteran is considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto, and only such conditions as are 
recorded in examination reports are to be considered as 
noted. 38 C.F.R. § 3.304(b)(1998).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1998).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (1998).  A disorder may be shown to 
have preexisted service if it is noted at entrance into 
service or where clear and unmistakable evidence rebuts a 
legal presumption of sound condition at entrance for 
disorders not noted at entrance.

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b).

The threshold question with regard to the veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991).  In order for a 
claim to be well grounded, there must be competent evidence 
of (1) a current disability (a medical diagnosis); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus between the in- 
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

Of record is a September 1966 letter from a private 
physician, which is to the effect that the veteran sustained 
a fracture of the surgical neck of the right humerus in 
September 1962.  The letter indicates that it was necessary 
to treat the fracture by open reduction and internal 
fixation.  The April 1968 pre-induction medical examination 
report contains a history right shoulder fracture.  The 
veteran indicated in his report of medical history prior to 
entering active duty service that he had "broke right arm 
(upper) and rush rod was inserted - still in place." 

He underwent an orthopedic evaluation in January 1969. At 
that time he gave a history of pain with overhead work.  It 
was reported that the veteran was on a profile, which 
permitted no pushups, no overhead bars, no man-carry, and no 
lifting more than 20 pounds.  The examination of the right 
shoulder showed a well-healed scar.  There was good range of 
motion and strength.  There was no atrophy.  X-rays showed 
that the pin was in place.  A March 1969 notation indicates 
that the veteran was fit for service.  

A September 1969 medical note indicates that the veteran was 
complaining of an ache in his shoulder for the prior three 
weeks.  It was reported that this was an old injury, and was 
well documented in the chart.  The treatment note indicates 
that there was no new injury to the right shoulder.  An 
October 1969 treatment note indicates that the veteran was 
complaining of a right shoulder ache.  He was seen at the 
dispensary in March 1970 treatment note shows that the 
veteran had an old injury to his right arm, that he was 
already adequately profiled, and that he was fit for service 
in the Republic of Vietnam.  

Upon separation from active duty, the veteran was provided 
with a medical examination.  The report of this examination 
confirms that the veteran had been given a permanent profile 
upon his entrance to active duty service for a fracture, 
open, old, surgical neck of the right humerus, with Rush pin 
in humerus.  The report contains no indication of additional 
right shoulder disability.  

The veteran has indicated that he received treatment at the 
Massachusetts General Hospital after his separation from 
service.  Both the veteran and his service representative 
have confirmed that these medical records are no longer 
available.  

On file are VA outpatient records showing treatment for 
various disorders beginning in 1995.  Of record is a May 1996 
physical therapy discharge summary. This report shows that 
the veteran had been referred to physical therapy 
strengthening exercises in April 1996 for right rotator cuff 
impingement syndrome.  He was discharged from physical 
therapy in May 1996.

A VA examination of the right shoulder was conducted in 
August 1996.  At that time the veteran reported that he 
fractured his humerus and dislocated his right shoulder when 
he was 14 years old.  He reported that ever since that time 
he has had problems with overhead work.  He had trouble 
donning shirts and jackets. He had trouble moving his arm to 
the rear of his body.  The veteran further reported that he 
was given a permanent profile during service.  He stated that 
the profile was ignored and was and he was placed in a supply 
depot training troops.  In Vietnam he drove a truck which was 
armed with machine gun.  The machine gun had to be lifted and 
mounted and dismounted.

The examination showed the presence of anterior scarring 
indicative of the prior surgery.  Motion of the shoulder was 
forward flexion to 180 degrees, extension to 50 degrees, 
abduction to 160 degrees, adduction to 50 degrees, external 
rotation to 80 degrees, and internal rotation of 90 degrees.  
The report indicates that the veteran performed the range of 
motion study without any evidence of pain.  The examiner 
noted that the veteran did not describe any activity in 
Vietnam, specifically, which might have aggravated his 
shoulder. 

The examiner noted that it did not appear that anything 
happened during the veteran's period of active duty, which 
made his preexisting right shoulder worse. The examiner 
indicated that the right shoulder was quite functional and 
quite useful.  X-rays showed no fracture or dislocation 
involving the right shoulder.  There was a single 
intermedullary pin in the right humerus.  The diagnosis was 
post-traumatic and surgical dysfunction of the right shoulder 
with "conceivable, possible, exacerbation as a result of 
driving a truck in Vietnam and conceivable possible 
exacerbation due to a recent fall."  The report concludes 
that there is no arthritis.  

The veteran provided testimony at a hearing at the RO in July 
1997.  The veteran provided additional testimony at a hearing 
before a member of the Board sitting at Boston, Massachusetts 
in March 1999.  The veteran testified that although he had a 
preexisting right shoulder disability prior to active duty 
service, that this disorder was aggravated while in service.  
He stated that he sustained several lifting injuries during 
service, to include moving boxes of boots, which required 
treatment.  He further indicated that he was treated at a 
private hospital in the 1970s for right shoulder complaints.  
He has indicated that this record cannot be located.  He has 
further testified that he believed that his prior VA medical 
examination was inadequate.  A transcript of the hearing is 
of record.

To summarize the veteran's statement describing the symptoms 
associated with his right shoulder and incidences, which 
occurred during service, are competent evidence.  Where the 
determinative issue involves a question of medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993). 

In this regard, the history of the fracture of the surgical 
neck of the right humerus was noted at the time of entrance 
into active duty.  Therefore the presumption of soundness on 
entrance is not applicable.  Accordingly, the issue is 
whether the pre-service right shoulder disorder was 
aggravated by service.  

The January 1969 orthopedic evaluation showed no evidence of 
any atrophy and strength and range of motion was described as 
good.  The SMR's demonstrate that the veteran complained of a 
right shoulder ache on several occasions while in service.  
However, the record indicates that these episodes represented 
acute exacerbations.  The last entry was in March 1970 and at 
that time, he was found fit for duty in Vietnam.  
Additionally, the separation examination report contains no 
complaint or clinical pertaining to the right shoulder.  The 
first post service clinical evidence of right shoulder 
problems was in the mid 1990s, many years following service.

The Board notes that the VA examiner in August 1996 indicated 
that there was "conceivable, possible exacerbation" of the 
right shoulder while in service.  However, as indicated by 
the language utilized, this opinion is speculative.  
Additionally, an exacerbation, in and of itself, is 
insufficient to show chronic aggravation.

Accordingly, the Board finds that the veteran has not 
submitted any competent medical evidence nor is there any 
competent medical evidence of record, which tends to show 
that the pre-service right shoulder disability, underwent a 
chronic increased in severity.  As such his claim is not well 
grounded and must be denied.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board has 
concluded that the veteran has not submitted a well-grounded 
claim for entitlement to service connection for a right 
shoulder disorder. The Board finds that the veteran has been 
given ample opportunity to present evidence and argument in 
support of his claim, and that he is not prejudiced by the 
Board's denial on the basis that he has failed to present a 
well-grounded claim.


II.  Increased (Compensable) Evaluation for a Skin Disorder

The veteran has presented a well grounded claim for an 
increased disability evaluation within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991); Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992) (where veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well- 
grounded claim for an increased rating).  Once it has been 
determined that a claim is well grounded, VA has a statutory 
duty to assist the veteran in the development of evidence 
pertinent to his claim.  In this regard the Board is 
satisfied that all relevant evidence is of record and the 
statutory duty to assist the veteran has been met. 

Of record is a November 1995 VA outpatient report which notes 
the presence of a skin rash in the right groin area, possibly 
a yeast infection or tinea cruris.

In an August 1996 rating decision the RO, service connection 
was granted for a skin rash on the veteran's groin and 
assigned a noncompensable disability evaluation.  

The veteran underwent a fee basis examination of the skin in 
August 1996.   The clinical history indicated that the 
veteran had an itchy rash, which first appeared, in his right 
groin in 1970.  Through the years, the veteran tried multiple 
over the counter powders, which were of some benefit.  During 
the Fall of 1995, he reported that he had a significant flare 
of the rash in the right groin in spite of using a medicated 
powder.  At that time medication was prescribed by the which 
was of significant benefit.  The veteran noted that he if did 
not continue to use the cream then the condition will flare 
up again.  The veteran complained that his service-connected 
skin condition worsened during the warmer and humid months.  
He noted that when this condition flared he developed 
redness, scaling, and itching in the right groin area.  He 
complained that the itching could be quite severe.  

The examination showed a well-defined slightly scaly 
erythematous oval patch in the right groin fold, and 
advancing on to the proximal medial thigh.  Examination of 
the left groin and left thigh was unremarkable.  The 
diagnosis was tinea crura, chronic and recurrent; and tinea 
pedis, interdigital.

An August 1997 VA examination report indicates that the 
veteran reported itching in his right groin area since 1970.  
The veteran stated that he has had good relief since he was 
prescribed new medication in 1995.  He had complaints of 
itching.  Upon physical examination, there was an ill-defined 
area of slightly pink skin on the upper inner right thigh.  
The diagnosis was of tinea cruris, probably with psoriasis.

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Board must also consider the history of 
the veteran's injuries, as well as any current clinical 
manifestations of residuals and the overall effect that the 
disabilities have on the earning capacity of the veteran. See 
38 C.F.R. §§ 4.2, 4.41 (1998).

The RO has assigned a noncompensable rating for the skin 
disorder under Diagnostic Codes 7899-7806.  Diagnostic Code 
7806 provides for the evaluation of eczema.  A noncompensable 
evaluation is warranted for eczema with slight, if any, 
exfoliation, exudation or itching which is on a non-exposed 
surface or small area. With exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, a 
rating of 10 percent is warranted.  A rating of 30 percent is 
assigned where exudation or itching is constant, where there 
are extensive lesions, or where there is marked 
disfigurement.  A 50 percent evaluation contemplates 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
manifestations. 38 C.F.R. § 4.118, Diagnostic Codes 7899-
7806.  38 C.F.R. § 4.20 (1998).

To summarize, the veteran's description of the symptoms 
associated with his skin disorder is considered competent 
evidence.  However, his statements and testimony must be 
reviewed in conjunction with the objective medical of record.  
In this regard, the Board is aware that skin disorders may be 
subject to periods of exacerbations.  However, the November 
1995 VA outpatient report and VA examinations conducted in 
August 1996 and August 1997 showed no evidence of exfoliation 
or exudation.  The recent VA examination described the 
involved area as slightly pink skin.  The veteran does have 
complaints of itching.  However the August 1997 examination 
showed that the tinea cruris was confined to the upper inner 
thigh.  This is not an exposed area and the Board does not 
consider the area involved to be extensive.  Accordingly, the 
criteria for a rating of 10 percent have not been met. 

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veteran's disability in his favor.  However, the 
medical evidence associated with his claims file does not 
create a reasonable doubt.  In reaching this decision 
consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the veteran as required by Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).  The Board finds no 
basis, which permits a compensable disability rating for the 
veteran's service-connected skin disorder.


ORDER

The claim for service connection for a right shoulder 
disability is denied.  The claim for an increased evaluation 
for a skin disorder of the right groin is denied. 


REMAND

The veteran contends, in essence, that he incurred PTSD as a 
result of his active duty service in the Republic of Vietnam, 
and that he is therefore entitled to service connection for 
this disorder.

38 C.F.R. § 3.304(f) states that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.

During the course of the appeal 38 C.F.R. § 3.304(f) was 
revised.  38 C.F.R. § 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997.  

The RO has not had the opportunity to review the revised 
regulation in conjunction with the veteran's claim for PTSD.  
Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise.  Karnas 
v. Derwinski, 1 Vet.App. 308 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) in Zarycki v. Brown, 6 Vet.App. 91 (1993) set forth 
the framework for establishing the presence of a recognizable 
stressor which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304.  

If the veteran did engage in combat with the enemy, he is 
entitled to have his lay statements accepted, without the 
need for further corroboration, as satisfactory evidence that 
the claimed events occurred, unless his descriptions are not 
consistent with the circumstances, conditions, or hardships 
of service or unless the BVA finds by clear and convincing 
evidence that a particular asserted stressful event did not 
occur.

Regarding noncombat stressors, the Court held that "credible 
supporting evidence" means that the veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a noncombat stressor; nor can credible supporting evidence 
of the actual occurrence of an in-service stressor consist 
solely of after-the-fact medical nexus evidence.

In West v. Brown, 7 Vet.App. 70 (1994), the Court further 
elaborated on the analysis in Zarycki.  In Zarycki, the Court 
held that in addition to demonstrating the existence of a 
stressor, the facts must also establish that the alleged 
stressful event was sufficient to give rise to PTSD.  Id. at 
98-99.  In West, the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  The Court also 
held in West that a psychiatric examination for the purpose 
of establishing the existence of PTSD was inadequate for 
rating purposes because the examiners relied, in part, on 
events whose existence the Board had rejected.

In approaching a claim for service connection for PTSD, the 
question of the existence and character of an event claimed 
as a recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators, having given due 
consideration to all matters of credibility raised by the 
record, conclude that the record establishes the existence 
and character of such an alleged stressor or stressors, then 
and only then, the case should be referred for a medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  

In such a referral, the adjudicator should specify to the 
examiner(s) precisely what stressors have been accepted, as 
established by the record, and the medical examiner(s) must 
be instructed that only those events may be considered in 
determining whether stressors, to which the appellant was 
exposed during service, were of sufficient severity as to 
have resulted in current psychiatric symptoms. 

The veteran submitted a written statement in August 1996, 
which described the alleged stressor events in Vietnam.  In 
August 1996, the RO decided that the veteran's reported 
stressors were unverifiable and accordingly denied his claim.  
The veteran provided more specific information regarding his 
alleged stressors during his personal hearing at the RO in 
July 1997.  The veteran provided further testimony regarding 
the alleged stressor events that he experienced in Vietnam 
during his hearing before a member of the Board in March 
1999.  The Board notes that the RO has not attempted to 
verify the veteran's alleged stressor events with the 
appropriate military authorities.  The Board is further aware 
that during the veteran's personal hearing the service 
representative requested that this issue be remanded for 
further development.  The Board concurs.  

In order to ensure the protection of the veteran's due 
process rights, he will be requested again to provide 
specific stressor events upon which his claim for PTSD is 
based.  Accordingly, the RO should then attempt to verify the 
veteran's alleged stressors.

As the Board decides that the veteran should be provided with 
another opportunity to provide specific and detailed 
information regarding his alleged stressors while serving in 
the Republic of Vietnam, this claim is accordingly remanded 
to RO for further development.

In order to ensure the veteran's right of due process, the 
case is REMANDED for the following actions: 

1.  The RO should provide the veteran 
with another opportunity to submit 
specific and detailed information 
regarding his reported stressor events 
related to his tour of duty in Vietnam, 
particularly as they relate to the mortar 
and rocket attacks.  The veteran should 
furnish detailed descriptions of the 
claimed stressful events, to include to 
the extent possible the month(s) and 
year(s), places, the names individuals 
involved in the events, to include those 
killed or wounded in action and the 
specific unit to which he was assigned.  
He should be advised to submit any 
verifying information in his possession.  
He may submit statements from fellow 
service members or others who witnessed 
or knew of the alleged events at the time 
of their occurrence.  The veteran should 
be told that the information is critical 
in order to obtain supportive evidence of 
the stressful events and that failure to 
respond may result in adverse action.

2.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for his psychiatric 
claim.  He should be advised that he has 
the opportunity to submit additional 
evidence and arguments in support of his 
claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

3.  Thereafter, as deemed appropriate, 
the RO should request the appropriate 
sources, to include United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), (formerly the United 
States Army and Joint Services 
Environmental Support Group), 7798 Cissna 
Road, Springfield, VA 22150, to verify 
the claimed stressors as reported by the 
veteran.  If USASCRUR is unable to 
provide the specific information 
requested, they should be asked to direct 
the RO to the appropriate sources. 

4.  The RO should make a determination as 
to whether the veteran was involved in 
combat.  If yes, corroborative evidence 
is not required regarding any combat 
related stressors.

5.  If the RO confirms the presence of 
the veteran's alleged stressors, then a 
VA examination should be performed by a 
psychiatrist in order to determine the 
nature and severity of any psychiatric 
illness, to include PTSD.  The claims 
folder and a copy of this Remand must to 
be made available to the examiner in 
conjunction with the examination.  All 
indicated tests are to be conducted.  The 
RO is to inform the examiner that only a 
stressor(s) which has been verified by 
the RO may be used as a basis for a 
diagnosis of PTSD.

If the diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner should specify whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
post-traumatic stress disorder; and 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce post-traumatic 
stress disorder by the examiner.  

A complete rational of any opinion 
expressed should be included in the 
examination report.

Thereafter, the case should be reviewed by the RO, to include 
consideration of the revised 38 C.F.R. § 3.304.  If the 
benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case, which contains both the old and revised 
38 C.F.R. § 3.304, and an opportunity to respond. The case 
should be returned to the Board for further appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

